The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 6-14-2022 is acknowledged. Claims 1 and 9-13 have been amended. Claim 8 has been canceled. Claims 1-8 and 9-16 are pending.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 6-14-2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden on the examiner to consider all claims in the application.  This is not found persuasive because the amendment to the instant claims has resulted in the claims formerly in Group I now belong in Group II. As Applicant didn’t traverse the requirement to elect a specific HBV treatment, said requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 and 9-16 are pending.

Information Disclosure Statement
To date no Information Disclosure Statement has been filed in this application.
Applicant is reminded that that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 9 and 10 is objected to for reciting claim language drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rendered vague and indefinite by the use of the phrase “…the effective amount…”. It is unclear whether said phrase is referring to the amount of the cyanobacterial biomass or the antiviral agent. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 4 is rendered vague and indefinite by the use of the phrase “…the effective amount…”. It is unclear whether said phrase is referring to the amount of the cyanobacterial biomass or the antiviral agent. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 5 is rendered vague and indefinite by the use of the phrase “…the effective amount…”. It is unclear whether said phrase is referring to the amount of the cyanobacterial biomass or the antiviral agent. As written, it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming Shun Wu  (U.S. National Library of Medicine ClinicalTrials.gov retrieved from https://www.clinicaltrials.gov/ct2/show/study/NCT02953600).

Wu discloses a study in which patients with chronic HBV infections are treated with Spirulina platensis (now named Arthrospira platensis) in conjunction with the antiviral lamivudine. Wu further discloses that the patients are given at least 6 pills/day wherein each pill contains 500 mg of Spirulina platensis (see Arms and Interventions section) and that the treatment will continue for 6 months (see Outcome Measures section). Consequently, Wu et al. anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ming Shun Wu (U.S. National Library of Medicine ClinicalTrials.gov retrieved from https://www.clinicaltrials.gov/ct2/show/study/NCT02953600).

Wu discloses a study in which patients with chronic HBV infections are treated with Spirulina platensis (now named Arthrospira platensis) in conjunction with the antiviral lamivudine. Wu further discloses that the patients are given at least 6 pills/day wherein each pill contains 500 mg of Spirulina platensis (see Arms and Interventions section) and that the treatment will continue for 6 months (see Outcome Measures section). Consequently, Wu et al. anticipates all the limitations of the rejected claims.
	Wu et al. differs from the rejected claims in that he doesn’t explicitly disclose that the treated subjects have insomnia or liver fibrosis associated with HBV infection. However, given that Wu discloses methods of treating chronic HBV infections, said methods would necessarily ameliorate any conditions associated with said infection.
With regard to the use of Arthrospira maxima, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Wu demonstrates that Arthrospira platensis is an effective antiviral and both Arthrospira platensis and Arthrospira maxima are established in the art as supplements with antiviral activity, the use of Arthrospira maxima in the methods of Wu is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 


Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ming Shun Wu  (U.S. National Library of Medicine ClinicalTrials.gov retrieved from https://www.clinicaltrials.gov/ct2/show/study/NCT02953600) and Shaw et al. (Expert Rev. Anti Infect. Ther. Vol. 2 No 6)).

Wu discloses a study in which patients with chronic HBV infections are treated with Spirulina platensis (now named Arthrospira platensis) in conjunction with the antiviral lamivudine. Wu further discloses that the patients are given at least 6 pills/day wherein each pill contains 500 mg of Spirulina platensis (see Arms and Interventions section) and that the treatment will continue for 6 months (see Outcome Measures section). Consequently, Wu et al. anticipates all the limitations of the rejected claims.
	Wu et al. differs from the rejected claims in that he doesn’t explicitly disclose that the treated subjects have insomnia or liver fibrosis associated with HBV infection. However, given that Wu discloses methods of treating chronic HBV infections, said methods would necessarily ameliorate any conditions associated with said infection.
	Moreover, with regard to the elected species of Entecavir, Shaw et al. discloses that Entecavir is the most potent anti-HBV drug to date and is even effective against lamivudine-resistant HBV (see page 867). 
	Consequently, it would have been obvious for one of skilled in the art to utilize Entecavir in the methods of Wu in order to take advantage of the increased efficacy against HBV associated with Entecavir as disclosed by Shaw et al. 
Finally, with regard to the use of Arthrospira maxima, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Wu demonstrates that Arthrospira platensis is an effective antiviral and both Arthrospira platensis and Arthrospira maxima are established in the art as supplements with antiviral activity, the use of Arthrospira maxima in the methods of Wu is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 27, 2022